Citation Nr: 1746619	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-30 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2017 correspondence, the Veteran's attorney withdrew his request for a Travel Board Hearing, and instead, requested an informal conference with the Decision Review Officer (DRO).  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(e) (2016).  

Nevertheless, a remand is necessary to afford the Veteran with his requested informal DRO hearing.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing.  Notify the Veteran and his representative of the date and time of the hearing.  

The RO should verify the Veteran's current address of record, and notice of the hearing should be mailed to his known address of record and to his representative.

2.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the claim, including any additional VA examinations.  

3.  If the claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




